DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
See Publication US 20200011616 for paragraph numbers.


Response to Amendment
The amendment filed on May 19, 2022 has been entered. Claims 1-2 and 5-10 remain pending in the application. Applicant’s amendments to the Drawings, Claims, and Specification have overcome and all Objections, Interpretations, and Rejections not referenced below that were previously set forth in the September 30, 2021 Non-Final Office Action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIANHUA GAO (US 20150168071, hereinafter GAO) in view of JIANLONG JIANG (US 20110247791, hereinafter JIANG).
Regarding claim 1, GAO (¶31 and FIGS. 1, 4, and 14) discloses:
A micro-channel heat exchanger, comprising:
a plurality of flat tubes (3), wherein a width of each flat tube of the plurality of flat tubes is A (W), a thickness of each flat tube of the plurality of flat tubes is T (T), each of the plurality of flat tubes comprises a bent section (33) and two straight sections (31, 32), end portions of the two straight sections (31, 32) are communicated with two ends of the bent section (33) respectively, the bent section has an outer bent surface and an inner bent surface along a thickness direction of the bent section, and the two straight sections (31, 32) are symmetrically arranged relative to a symmetry plane;
wherein the plurality of flat tubes are arranged in parallel along a first direction, a distance between straight sections (31, 32) of two adjacent flat tubes in the plurality of flat tubes is B (L), and the first direction is parallel to the symmetry plane; and
a length direction of a projection of each of the straight sections (31, 32) on the symmetry plane is a height direction (¶ 35 and FIG.9, the distance between edges 3330), and a distance between a highest point of the outer bent surface and a lowest point of a top end of the inner bent surface along the height direction on the symmetry plane is H1 (FIGS. 3, 5-9, and 13), every two adjacent bent sections (33) of the plurality of flat tubes (33) are arranged in an inserting manner (FIG. 1);
wherein T < H1≤[(A/B)+1]×T (see explanation below of: T < H1; T<[(A/B)+1]×T; and H1≤[(A/B)+1]×T, which result in T < H1≤[(A/B)+1]×T).

    PNG
    media_image1.png
    276
    523
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    325
    533
    media_image2.png
    Greyscale

T<H1
GAO provides that the bent section (33) and the flat tubes (3) have the same thickness. As shown in annotated figure 2 above, the bent section (33) is disposed at some angle. Therefor because H1 includes the thickness of the tube at bent section (33) + vertical rise of the angle of the tube at bent section (33): H1 must be greater than T.
T<[(A/B)+1]×T
Regarding the inequality T<[(A/B)+1]×T: Because of the quantity (1+some positive value) ×T must be greater than T alone, the inequality is satisfied so long as A/B > 0. A represents the width of the flat tubes, which is necessarily a positive number. B represents the distance between the flat tubes, which is necessarily a positive number. Therefor because A/B is inherently greater than 0, the inequality is satisfied.
H1≤[(A/B)+1]×T
First regarding the quantity A/B: Because from figure 11 the width A is consistent across both the straight and bent sections the width at 33 (333 in FIGS. 6 and 9-10) is essentially the same as at 31 and 32. See annotated figure 6 below.

    PNG
    media_image3.png
    712
    637
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    1435
    841
    media_image4.png
    Greyscale


Further from annotated figures 9 and 10 above it is clear that because about ½ of A (determined by counting the equally spaced microchannels) is in the nested or overlap condition that the remaining ½ of A accommodates the extension across distance B. Therefor A is ≈ 2B or A/B ≈ 2.
Returning to the inequality H1≤[(A/B)+1]×T and substituting A/B for 2 yields H1≤[3]×T. As per [0036] the high point of the curves of the adjacent tubes is all in a plane, because the high points are arranged in a plane and the bends are the same; the low points are also in a plane. Therefor one can conclude, given the nesting feature that H1 must be greater than 2T to accommodate the nesting of two layers of tubing.
From above, knowing that H1 must be greater than 2T and that to satisfy the claimed inequality H1 must be less than 3T that to satisfy the claim the space between the nested curves of GAO must be less than T, this is also shown in GAO FIG. 9 (illustrated below).

    PNG
    media_image5.png
    706
    808
    media_image5.png
    Greyscale

GAO continues to disclose:
wherein a distance (see FIG. 5 illustrations below) between the highest point of the outer bent surface and the lowest point of the bent section in the height direction is H,
T+R1≤H≤[(A/B)+1]×T+1.2R1+2A (see explanation below of: T+R1 ≤ Hand H ≤ [(A/B)+1]×T+1.2R1+2A).
In light of the Instant Application (¶ 30; FIG. 3) H = H1+H2+H3. GAO (¶ 37; FIG. 5 illustration below) also teaches H = H1+H2+H3. As the Instant Limitation T+R1≤H≤[(A/B)+1]×T+1.2R1+2A is also limited by H = H1+H2+H3, thus the Instant Limitation could also be written as T+R1≤H = H1+H2+H3 ≤[(A/B)+1]×T+1.2R1+2A or T+R1≤ H1+H2+H3 ≤[(A/B)+1]×T+1.2R1+2A. As GAO teaches H = H1+H2+H3, GAO therefore also teaches +R1≤ H1+H2+H3 ≤[(A/B)+1]×T+1.2R1+2A, T+R1≤H = H1+H2+H3 ≤[(A/B)+1]×T+1.2R1+2A, and T+R1≤H≤[(A/B)+1]×T+1.2R1+2A.

    PNG
    media_image6.png
    289
    519
    media_image6.png
    Greyscale


wherein a distance between the highest point of the inner bent surface and the axis (α) in the height direction on the symmetry plane is H3,
R1≤H3≤1.2R1.
GAO (see FIG. 5 illustrated above) discloses that GAO R2 is equivalent to Instant Application R1, GAO H3 is at least as large as GAO R2, and GAO H3 is less than 1.2 times GAO R2 meeting the claim limitation.
GAO is silent concerning the distance between adjacent nested curve portions. The strongest rationale for modification is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, is that some advantage or expected beneficial result would have been produced by their combination. MPEP 2144 II.
In this instance, suppressing the distance between adjacent curves to be less than T provides for compactness of the heat exchanger overall; allowing for better clearance. Therefor it would have been obvious to one of ordinary skill in the art to have reduced the vertical distance in order to increase heat exchanger compactness resulting in H1 being less than 3T and therefor satisfying the claimed inequality.
Regarding claim 1, JIANG also teaches:
A micro-channel heat exchanger, comprising:
a plurality of flat tubes (3), wherein a width of each flat tube of the plurality of flat tubes is A (Tw), a thickness of each flat tube of the plurality of flat tubes is T (t), each of the plurality of flat tubes comprises a bent section (32) and two straight sections (31), end portions of the two straight sections (31) are communicated with two ends of the bent section (within a2) respectively, the bent section has an outer bent surface and an inner bent surface along a thickness direction of the bent section, and the two straight sections (31) are symmetrically arranged relative to a symmetry plane;
wherein the plurality of flat tubes are arranged in parallel along a first direction, a distance between straight sections (31) of two adjacent flat tubes in the plurality of flat tubes is B (thickness of fin 4), and the first direction is parallel to the symmetry plane; and
a length direction of a projection of each of the straight sections (31) on the symmetry plane is a height direction (see FIG. 4 illustration below), and a distance between a highest point of the outer bent surface and a lowest point of a top end of the inner bent surface along the height direction on the symmetry plane is H1 (see FIG. 4 illustration below), every two adjacent bent sections (31) of the plurality of flat tubes (2) are arranged in an inserting manner (FIGS. 1 and 3);
wherein T < H1≤[(A/B)+1]×T (see FIG. 4 illustration below).

    PNG
    media_image7.png
    1476
    1051
    media_image7.png
    Greyscale


JIANG (¶¶ 39-41) teaches that as part of bending tube 3, the bent section 32 is stretched, thus teaching H1 must be greater than t.
Regarding the inequality T<[(A/B)+1]×T: Because of the quantity (1+some positive value) ×T must be greater than T alone, the inequality is satisfied so long as A/B > 0. A represents the width of the flat tubes, which is necessarily a positive number. B represents the distance between the flat tubes, which is necessarily a positive number. Therefor because A/B is inherently greater than 0, the inequality is satisfied.
H1≤[(A/B)+1]×T
First regarding the quantity A/B (Tw/thickness of fin 4): Because from ¶¶ 39-41 and FIG. 3 the straight section width Tw is a smaller by stretching amount S across the bent segment 32 width; and from illustrated FIG. 4 above it is clear that fin 4’s thickness is about ⅓-¼ of the bent segment 32. Therefore, A ≈ (3-4)B or A/B = 3-4.
Returning to the inequality H1≤[(A/B)+1]×T and substituting A/B for 3-4 yields H1≤[4]×T to H1≤[5]×T. JIANG (¶¶ 46-48) teaches a desire for a uniform air stream B on the heat exchanger surface and that the bent segments 32 overlap partly with each other providing an orderly heat exchanger appearance, and the deformation of the heat exchanger is uniform and easy to control during manufacturing, thus improving the rate of finished products. Thus, one skilled in the art would presume that FIGS. 3-4 illustrate that the high points of the adjacent tube curves are in a plane and the low points of the adjacent tube curves are in another plane to promote uniform airflow, and easy to control during manufacturing. Therefor one can conclude, given the nesting feature that H1 must be greater than 3T to accommodate the nesting of two layers of tubing.
From above, knowing that H1 must be greater than 3T and that to satisfy the claimed inequality H1 must be less than 4T that to satisfy the claim the space between the nested curves of JIANG must be less than T.
JIANG (¶ 40; FIG. 3 illustration above) also teaches:
wherein a distance between the highest point of the inner bent surface and the axis (α) in the height direction on the symmetry plane is H3,
R1≤H3≤1.2R1.
JIANG (¶¶ 40-41) teaches that at a smoothly curved bent section having a radius R and as such, the radius is equal to a distance between highest point of the inner bent surface and the axis (α). As such, 1.2R is inherently greater than the highest point of the inner bent surface and the axis (α). JIANG structures the heat exchanger in this manner to maintain the bursting strength and corrosion resistance of each tube (¶ 7).
The Office notes that when the JIANG straight sections 31 are brought parallel to each other R≤H3≤1.2R. JING ZHOU (US 20170059252, FIG. 5) also evidences this limitation.
JIANG is also silent concerning the distance between adjacent nested curve portions. The strongest rationale for modification is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, is that some advantage or expected beneficial result would have been produced by their combination. MPEP 2144 II.
In this instance, suppressing the distance between adjacent curves to be less than T provides for compactness of the heat exchanger overall; allowing for better clearance. Therefor it would have been obvious to one of ordinary skill in the art to have reduced the vertical distance in order to increase heat exchanger compactness resulting in H1 being less than 3T and therefor satisfying the claimed inequality.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine GAO with the teachings of JIANG to provide
a uniform air stream on the heat exchanger surface and that the bent segments should partly overlap each other providing an orderly heat exchanger appearance, and that uniform heat exchanger bending is easy to control during manufacturing, which improves finished product production rate.

Regarding claim 2, GAO as modified teaches the elements of claim 1, JIANG additionally teaches:
wherein a distance (FIG. 3) between the axis (FIG. 3; R and α) and a lowest point of the bent section along the height direction is H2 (a2), wherein A≤H2≤4A (¶ 42; Tw≤a2≤4Tw).
JIANG (¶¶ 42-43) teaches the length (¶ 42) of the twisted portion affects tube deformation and heat exchange efficiency.
Based on the teachings of JIANG that is known to have a distance between the axis and a lowest point of the bent section along the height direction fall within the range of A≤H2≤4A (which includes the range of A≤H2≤3A), it would be an obvious matter of design choice to one skilled in the art, before the effective filing date of the Instant claims, to make the twisted portion Tw≤a2≤3Tw because determining a twisted portion of the bent segment is mere design consideration based the aforementioned requirements of strength and efficiency. Such modifications involve routine skill in the art and it has been held that where general conditions of a claim are met, discovering optimum or workable ranges involves only routine skill in the art.

Regarding claim 5, GAO as modified teaches the elements of claim 1, GAO (FIGS. 1-2; refs. 1-2) additionally teaches:
wherein the flat tube (3) is of an integrated structure (FIGS. 1-2), and length directions of the two straight sections (31, 32) of the flat tube are parallel (¶¶ 30-32).

Regarding claim 6, GAO as modified teaches the elements of claim 1, GAO additionally teaches:
a first collector tube (1), having end portions of one of the two straight sections (31, 32) on one side of the symmetry plane (FIG. 5) of the plurality of flat tubes (3) being communicated with the first collector tube (1); and
a second collector tube (2), having end portions of the other of the two straight sections (31, 32) on the other side of the symmetry plane (FIG. 5) of the plurality of flat tubes (3) being with the second collector tube (2).

Regarding claim 8, GAO as modified teaches the elements of claim 1, GAO (FIGS. 1-2) additionally teaches:
wherein a thickness direction (L) of each of the two straight sections (31, 32) of the flat tube (3) is parallel to the first direction (arrow I), and along the thickness direction (L) of the each of the two straight sections (31, 32), the bent section (FIG. 6; ref. 31 to 31) of the flat tube (3) is arranged in a manner of protruding towards one side of the each of the two straight sections (31, 32).

Regarding claim 9, GAO as modified teaches the elements of claim 1, GAO (¶¶ 30 and 39) additionally teaches:
wherein the inner bent surface of one bent section in the two adjacent bent sections (33) is partially abutted against the outer bent surface of the other bent section in the two adjacent bent sections (33).

Regarding claim 10, GAO as modified teaches the elements of claim 1, GAO (¶ 30 and FIGS. 1-2) additionally teaches:
a fin (4), the fin (4) being arranged between the straight sections (31, 32) of the two adjacent flat tubes (3) in the plurality of flat tubes (3).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GAO in view of JIANG as applied to claim 6 above and JING ZHOU (US 20170059252, hereinafter ZHOU), HIDEYUKI MORIMURA (US 20170211886, hereinafter MORIMURA), YOJI ONAKA (US 20170082332, hereinafter ONAKA), and/or MONTE KEVIN DROST (US 20180010824, hereinafter DROST).
Regarding claim 7, GAO as modified teaches all the limitations of claim 6. GAO (FIG. 3) additionally teaches:
wherein both the first collector tube (5 on the left) and the second collector tube (5 on the right) extend in the first direction
Regarding claim 7, the combination of GAO and JIANG above may not explicitly teach: a radius of an outer circumference of the first collector tube is R2, and a radius of an outer circumference of the second collector tube is R3, wherein R3≤R2≤R1≤2R2+A. However, JIANG does appear to teach (Figures 2 and 3) the radius (R, equivalent to R1 of the instant invention) applied to the bend section of GAO is greater than the radius of either collector tubes (1 and 2), which appear to be identical. GAO additionally teaches identically sized first and second collector tubes (1 and 2). Finally, JIANG additionally teaches the bend radius (R) can be adjusted (last sentence of paragraph 41).
Regarding claim 7, ZHOU (¶ 36) teaches that heat exchanger collector tubes (101 and 102) may have unequal or equal diameters depending on the application. ZHOU (¶ 37) teaches that collector tubes (101 and 102) may have unequal or equal wall thicknesses further confirming that collector tubes (headers 101 and 102) may have unequal or equal diameters depending on the application.
Regarding claim 7, MORIMURA (¶ 95) teaches that heat exchanger collector tubes (21) may have the same, different, or sets of different diameters depending on the application. Further, MORIMURA (¶ 96) teaches that by adjusting the throttling diameter (22), the hydraulic diameter in collector tubes (1 and 2) can be adjusted depending on the application.
Regarding claim 7, ONAKA (¶ 44) teaches that heat exchanger collector tubes (7a, 7b, and 9) may have the same, different, or sets of different diameters (flow channels) depending on the application. If collector tubes 7a and 7b can have different diameters then collector tube 9 has to have a different diameter than at least one of collector tubes 7a and 7b.
Regarding claim 7, DROST (¶¶ 211-212) teaches that heat exchanger collector tubes (6506, 6508, and 6510) can vary in diameter and the diameter is dependent upon the application as understood by a person skilled in the art.
As discussed in ZHOU, MORIMURA, ONAKA, and DROST the diameter of heat exchanger collector tubes is dependent upon application and adjusting collector tube diameters are within the scope of routine optimization for one skilled in the art.
As JIANG teaches R2=R3≤R1and that it is within the level of ordinary skill to adjust R1, and ZHOU, MORIMURA, ONAKA, and DROST disclose that the size of radius of the collector tubes can be adjusted based upon application, it t would be an obvious matter of design choice to one skilled in the art, before the effective filing date of the Instant claims, modify the sizes diameters of the collector tubes and radius of the bent section in a manner such that they met R3≤R2≤R1≤2R2+A because discovering the optimum or workable size relationship would have been a mere design consideration based on the application, design constraints, and efficiency desired. Such modifications involve routine skill in the art to accommodate the aforementioned requirements. It has been held that where general conditions of a claim are met, discovering the optimum or workable ranges involves only routine skill in the art.


Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive.

Regarding page 6, ¶ 2, Applicant Argues that the combination of GAO and JIANG fails to teach R1 <H3≤1.2R1 or T+R1≤H≤[(A/B)+1]×T+1.2R1+2A, and that the claimed dimensional accuracy differentiates them from the combination of GAO and JIANG. In response, Applicant has failed to show errors in the Office’s findings of the claimed variables and relationships within GAO and JIANG.


Regarding page 6, ¶ 5, Applicant Argues that JIANG fails to teach R1 <H3≤1.2R1. In response, the Office stated that JIANG R1<H3 and that JIANG R1≤H3, not that JIANG R1=H3. Applicant also argues that “in the present application, since two adjacent bending sections 12 are nested together, and the bending sections 12 are bent and formed around the axis with a predetermined radius R1, so that size of R1 is a distance between lowest point of the inner bent surface and the axis, and a distance between highest point of the inner bent surface and the axis (H3) is different from R1, and the value range of H3 has been limited in this application as R1≤H3≤1.2R1.” In response, Applicant’s Argument contradicts the disclosure and claimed limitation because “a distance between highest point of the inner bent surface and the axis (H3) is different from R1” equates to H3 being unequal to R1 which is not the same as the claimed R1≤H3≤1.2R1. Applicant argued that JIANG H1 is different than JIANG H3, but Applicant has not shown that JIANG R1 is not less than JIANG H3 as claimed. Additionally, lacking unexpected results, when the claimed ranges "overlap or lie inside ranges disclosed by the prior art" or where the claimed ranges or amounts do not overlap with the prior art but are merely close a prima facie case of obviousness exists, MPEP 2144.05.I.

Regarding page 7, ¶ 5, Applicant Argues that although the technical information of H=H1 +H2+H3 is disclosed in GAO, GAO does not disclose the value range of H1, H2, H3. Even if those skilled in the art know that H=H1 +H2+H3, it is not easy for those skilled in the art to figure out how to set the value range of H. Moreover, since GAO does not give information on combining the value range of H with T, R1, A, and B, nor give information on comparing H with T+R1, comparing H with [(A/ B)+1]xT, H and 1.2R1 and comparing H and 2A, so GAO does not teach that the value range of H is T+R1 H:[(A /B)+1 ]X T+1.2R1 +2A. In response, Applicant admits that GOA teaches the claimed variables and the Office showed where the claimed relationships were found in GAO. Further, it is noted that prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention' s nonobviousness”. The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art”. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts, see MPEP 2141 (III). Further a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ,” see MPEP 2141.03 (I).

Regarding page 7, ¶ 7, Applicant Argues that GAO does not disclose the information range for H1 in the same way as the Instant Application.” In response, the GAO discloses the claimed information as shown above and a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ,” see MPEP 2141.03 (I).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763